DETAILED ACTION

Response to Arguments
	With respect to the rejection of claims 1-20, under 35 U.S.C. §101, the proposed amendments would not overcome the previous rejection.

The Applicant has amended independent claims 1, 8, and 15 to include the limitation: 

“…and enabling generation of one or more navigation routes for display on a user interface based on the generated at least one route speed funnel.”

	Applicant argues that claim 1 is “…not directed to an abstract idea because the claim requires enabling generating one or more navigation routes for display on a user interface based on the generated at least one route speed funnel. This step is unrelated to organizing human activities, and does not involve any kind of mental steps. These elements, take the claim out of the realm of the human mind. Thus, the claims are not directed to an abstract idea under the first step of the Alice analysis.” 

	As discussed in the interview, see Examiner Interview Summary Record (PTOL-413) filed 05/12/2021, the 101 rejection may be overcome by providing a limitation which recites operating the autonomous vehicle in response to the methods of the invention or providing for an interactive display. 

	As provided in the 2019 guidance: 

“…Examples of claims that recite mental processes include: 

a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;48” (See pg. 7, emphasis added)

	Courts have found that displaying results qualifies as a post-solution activity and as such does not, by itself, integrate the judicial exception into a practical application of that exception. 

	Therefore, the above proposed amendment would not overcome the previous 35 U.S.C. §101 rejection.

	Applicant further argues “…no prior art rejection has been applied against the present claims. It therefore cannot be said that the present claims are well-understood, routine, or conventional for the purposes of the second step of the Alice analysis with respect to 35 U.S.C. § 101.”

	However, courts have provided: 

Alice inquiry, because what may be non-obvious can still be abstract. See Chamberlain Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1348–49 (Fed. Cir. 2019); SAP America, 898 F.3d at 1163” ENCO Systems, Inc. v DaVincia, LLC, Case No. 1:19-cv-00039-SNLJ  

"…cases are clear that a patent claim is not eligible under § 101 merely because it recites novel subject matter. See, e.g., SAP, 898 F.3d at 1163." cxLoyalty, Inc. v. Maritz Holdings Inc., (Fed. Cir. 2021), 2020-1307.
 
Therefore, the Examiner finds this argument unpersuasive. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662